DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 13 has the limitation “(28” and this is a typo and should be (28).  Line 14 has the limitation “a perforations” which is not correct grammar and needs to be changed to perforations. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claim 1 has the limitation means for making the device leak tight and claim 8 has the limitation means for punching and pressing the capsule. The specification defines the means for making the device leak tight as a seal gasket 4.1 (Fig. 2). The specification defines the means for punching and pressing the capsule as needle 32 and circular piece 6.2 (Fig. 2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has the limitation “characterized in that it contains” in line 8 which renders the claim indefinite. The limitation characterized is defined to human or individual attributes which would not 
Claim 1 recites the limitation "the duct" and “the tank” in line 13 and “the conduct” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 has the limitation “characterized in that the cover” in line 1 which renders the claim indefinite. The limitation characterized is defined to human or individual attributes which would not apply to an apparatus as claimed. 
   Claim 3 recites the limitation "the capsule” in line 3 and “the filter” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 has the limitation “characterized in that” in line 1 which renders the claim indefinite. The limitation characterized is defined to human or individual attributes which would not apply to an apparatus as claimed. 
Claim 4 has the limitation “characterized in that” in line 1 which renders the claim indefinite. The limitation characterized is defined to human or individual attributes which would not apply to an apparatus as claimed. 
Claim 5 recites the limitation it” and the claim does not define what “it” is referring to. 
Claim 5 has the limitation “characterized in that” in line 1 which renders the claim indefinite. The limitation characterized is defined to human or individual attributes which would not apply to an apparatus as claimed. 
Claim 6 has the limitation “characterized in that” in line 1 which renders the claim indefinite. The limitation characterized is defined to human or individual attributes which would not apply to an apparatus as claimed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al (ES1141483U) in view of Orrico et al (US 5,884,551).

With regards to claim 1, Osorio et al discloses a device for preparing infusions (apparatus for the preparation of infusions of coffee, Title) comprising  a lower tank (lower tank 1, Fig. 1) transparent to electromagnetic radiation (water 16 in tank 1 is heated by microwaves, Fig. 3 and Fig. 17) with a valve (safety valve 3, Fig. 1), an upper tank (upper tank 8, Fig. 1) screwed to the lower tank (screw 9 allows upper tank 8 to be screwed to lower tank 1, Fig. 1),  a funnel  that connects the tanks (intermediate piece 5 connects lower tank 1 to upper tank 8, Fig. 1), an extraction area containing material to be extracted with filtering means (capsule 6 containing brewing material to be extracted with lower filter 31 and upper filter 34, Fig. 4 and 5), means for making the device leak tight (sealing gasket 4, Fig. 1) , wherein the funnel (intermediate piece 5, Fig. 12) is formed by an open lower inlet which connects the water of the tank to the duct (lower entrance mouth 28 connects water 16 to duct 29, Fig 3 and 12)  and a perforations located in the upper part of the conduit (perforations at the top of duct 29, Fig. 12).
Osorio et al does not disclose a cover and a shielding against electromagnetic waves in the extraction area and the upper tank, and a shielding against electromagnetic waves in the cover, wherein the funnel is formed by an open lower inlet which connects the water of the tank to the duct and a perforations located in the upper part of the conduct.
Orrico et al teaches a cover (beverage maker 2 having a filtrate splash cover 12, Fig. 2) and a shielding against electromagnetic waves in the extraction area and the upper tank (filtrate reservoir 6 may be lined with aluminum, other metallic substance or microwave reflective materials, col 7, lines 8-11), and a shielding against electromagnetic waves in the cover (aluminum liner added to splash cover 12, col 7, lines 13-17).
It would have been obvious to modify the device of Osorio et al with the cover and lining as taught by Orrico et al in order to prevent a brewed drink from being over heated. 
With regards to claim 2, Orrico et al teaches the cover and upper tank comprises a thermal shielding (filtrate reservoir 6 may be lined with aluminum, other metallic substance or microwave reflective materials and aluminum liner added to splash cover 12, col 7, lines 8-17). 
With regards to claim 3, Osorio et al discloses the extraction area comprises a seal that seals the upper tank (sealing gasket 7 that seals upper tank 8, Fig. 1) and where the capsule is inserted (capsule 6 is inserted into upper tank 8, Fig. 1), means for punching and pressing the capsule and the filter (hollow tube 32 punching and pressing the capsule 6 which has a lower filter 31 and upper filter 34, Fig. 1). 
With regards to claim 8, Osorio et al discloses the device is for preparing infusions in a microwave (Fig. 17).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al and Orrico et al as applied to claims 1-3 and 8 above, and further in view of Lazaris et al (US2002/0148356).

With regards to claim 4, Osorio et al and Orrico et al does not teach the means for punching and pressing the capsule are a needle located at the top of the funnel, a circular piece with at least 3 legs ending in a tip. 
Lazaris et al teaches the means for punching and pressing the capsule are a needle located at the top of the funnel, a circular piece with at least 3 legs ending in a tip (housing 28 has a hollow exit probe 84 and slidable cartridge platform 86 that has 3 legs 94 and 98, Fig. 3). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the means for punching and pressing of Osorio et al and Orrico et al with the needle and circular piece as taught by Lazaris et al in order to provide an efficient way of using a cartridge in a beverage apparatus.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al and Orrico et al as applied to claims 1-3 and 8 above, and further in view of Priley (US 2015/0173562).

With regards to claim 5, Osorio et al and Orrico et al a cover screwed to the upper tank wherein the cover has a float. 
Priley teaches a cover screwed to the upper tank wherein the cover has a float (brewable beverage making cup having a top cover 50 screwed to cup body 14 wherein the top cover 50 a float valve having a float ball 102, Fig. 5). 
. 

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Osorio et al and Orrico et al as applied to claims 1-3 and 8 above, and further in view of Yasue et al (US 2011/0274922).

With regards to claim 6, Osorio et al and Orrico et al does not disclose the shielding against electromagnetic radiation is a steel sheet with a thickness comprised between .2-1 mm. 
Yasue et al teaches the shielding against electromagnetic radiation is a steel sheet with a thickness comprised between .2-1 mm (container can be made of a steel sheet with a thickness of .21 mm, paragraph 0106, lines 2-4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the shielding of Osorio et al and Orrico et al with the steel sheet as taught by Yasue et al in order to provide material for an infusion apparatus that exhibits excellent performance. 
With regards to claim 7, Yasue et al teaches that the material transparent to electromagnetic radiation is Teflon (material can be Teflon, paragraph 0076, lines 12-14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761